PS-8
8/88
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA
U.S.A. vs. Semiu Oderinde Sanusi                                             Docket No. 5:18-CR-223-D-1

                         Petition for Action on Conditions of Pretrial Release

    COMES NOW Peter J. Yalango, U.S. Probation Officer of the court, presenting an official report upon
the conduct of defendant, Semiu Oderinde Sanusi, who was placed under pretrial release supervision by the
Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 17th day of
November, 2020.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant has been under pretrial supervision in the District of Maryland since his release on November
17, 2020, and is in full compliance. The defendant’s wife obtained new employment and the defendant
needs to provide childcare and transportation but is unable to do so under his current conditions of release.
United States Probation Officer James Ridgway with the District of Maryland has requested that the
defendant’s conditions of release be modified from home detention with electronic monitoring to a daily
curfew with electronic monitoring.

PRAYING THAT THE COURT WILL ORDER the special condition requiring home detention with
electronic monitoring be removed from the defendant’s release condition requirements and the following
condition be added:

      The defendant must adhere to a curfew as directed by the probation officer until further court order.
       The defendant is restricted to his residence during the curfew hours. The defendant must submit to
       the following Location Monitoring: Radio Frequency monitoring and abide by all program
       requirements, instructions and procedures provided by the supervising officer.

All other conditions of release continue as originally ordered

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Julie W. Rosa                                     /s/ Peter J. Yalango
Julie W. Rosa                                         Peter J. Yalango
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      310 New Bern Avenue, Room 610
                                                      Raleigh, NC 27601-1441
                                                      Phone: 910-354-2546
                                                      Executed On: May 11, 2021
 Semiu Oderinde Sanusi
 Docket No. 5:18-CR-223-D-1
 Petition For Action
 Page 2
                                           ORDER OF THE COURT

 Consideredand
Considered     andordered
                    orderedontheMay  11,15,
                                   May
                                 _______ 2021
                                            2015
                                          day  of __________________,
                                                    . It is further ordered2021,  anddocument
                                                                            that this ordered filed
                                                                                                shalland
                                                                                                       be made  part
                                                                                                          filed and
 of thea records
made              in the
         part of the     aboveincase.
                      records    the above case.
 ________________________________
 Robert T. Numbers, II
 U.S. Magistrate Judge
____________________________________
Robert T. Numbers, II
United States Magistrate Judge
